Exhibit 99 FDIC-Assisted Acquisition of Citizens Bank of Effingham O. Leonard Dorminey - President & Chief Executive Officer O. Mitchell Smith - EVP & Chief Credit Officer T. Heath Fountain - EVP & Chief Financial Officer 1 CAUTIONARY STATEMENTS This presentation contains forward-looking statements about future financial performance, business plans and strategies of Heritage Financial Group.Because forward-looking statements involve risks and uncertainties, actual results may differ materially from those expressed or implied.Investors are cautioned not to place undue reliance on these forward-looking statements and are advised to carefully review the discussion of forward-looking statements and risk factors in documents that the Company files with the Securities and Exchange Commission, including the Company’s most recent Annual Report on Form 10-K and Quarterly Report on Form 10-Q. 2 Transaction Summary §On February 18, 2011, Springfield, GA based Citizens Bank of Effingham was closed by the Georgia Department of Banking and Finance §HeritageBank of the South assumed all the deposits of Citizens Bank of Effingham ($206.5 million at 12/31/10) at a premium of 1.0% of core deposits ($1.3 million) §HeritageBank of the South purchased essentially all the assets of Citizens Bank of
